Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to the amendment filed on 08/25/2021.  Claims 21, 22, 24, 26-31, 34, 35, and 37-44 are pending.  Claims 21, 30, and 40 are independent.  Claims 1-20, 23, 25, 32, 33, and 36 have been canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 24, 26, 27, 30, 31, 34, 37, 40, and 42-44 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Timberlake et al. (US Pub. No.: 2006/0258954).
Regarding claims 21, 24, 26, 27, 30, 31, 34, 37, 40, and 42-44, Timberlake discloses a surgical instrument (10 in Fig. 1 with the jaw assembly shown in Fig. 9B) .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 35, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Timberlake et al. (US Pub. No.: 2006/0258954) as applied to claims 21, 30, and 40 above, respectively, and further in view of Zirps et al. (US Pat. No.: 5,899,914).
Regarding claims 22, 35, and 41, Timberlake discloses substantially all the limitations of the claim as taught above but fails to disclose that the tool portion is biased toward the first position/orientation.

	At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the surgical instrument of Timberlake to include the tool portion being biased toward the first position/orientation as taught by Zirps in order to allow the tool portion to automatically return to its closed position.
Claims 28, 29, 38, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Timberlake et al. (US Pub. No.: 2006/0258954) as applied to claims 26 and 30 above, respectively, and further in view of Cabrera (US Pub. No.: 2009/0312773).
Regarding claims 28, 29, 38, and 39, Timberlake discloses substantially all the limitations of the claim as taught above but fails to disclose an articulation neck assembly.
Cabrera teaches, in the same field of endeavor (surgical instrument), comprising: an articulation neck assembly (Figures. 4-9) interconnecting an elongate body and a tool assembly; the articulation neck assembly including a plurality of articulation links (212, Fig. 5) pivotally coupled to each other and a pair of articulation cables (340 and 342, Figs. 4-9) interconnecting the plurality of articulation links,; wherein the articulation neck assembly further includes a rotatable hub (332, Figs. 7-9) defining a helical groove on an outer wall thereof (Figs. 7-9), wherein proximal ends of the pair of articulation capable are fully capable to slidably engage the helical groove, whereby rotation of the rotatable hub translates the pair of articulation cable in opposite directions (Figs. 7-9).
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 22, 24, 26-31, 34, 35, and 37-44 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 US 20100318119 A1	Timberlake; Tyler et al. discloses a surgical instrument having an elongate body and a tool assembly with a jaw having a cutting member.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JING RUI OU/            Primary Examiner, Art Unit 3771